                                           Case 3:19-cv-03808-JD Document 82 Filed 10/09/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PACIFIC NETSOFT, INC.,                             Case No. 19-cv-03808-JD
                                   8                    Plaintiff,
                                                                                            ORDER CONDITIONALLY
                                   9             v.                                         DISMISSING CASE
                                  10     SKILLSOURCE LEARNING PARTNERS,
                                         LLC, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court is advised that the parties have reached a settlement. Dkt. No. 81.

                                  14   Consequently, the Court vacates all pretrial deadlines and dismisses this case without prejudice. If

                                  15   any party certifies to the Court within 30 days from the date of this order that the agreed

                                  16   consideration for the settlement of this action has not been delivered, this order will be vacated

                                  17   and the case will be set for a case management conference. If no certification is filed, the

                                  18   dismissal will be deemed to be with prejudice after the 30 days.

                                  19          The parties are directed not to ask the Court for a “dismissal with prejudice” at any

                                  20   time after this order, or to ask for an order confirming dismissal under FRCP 41(a)(1). No

                                  21   Court order is necessary for dismissal under that rule.

                                  22          IT IS SO ORDERED.

                                  23   Dated: October 9, 2020

                                  24

                                  25                                                                 ________________________
                                                                                                     JAMES DONATO
                                  26                                                                 United States District Judge
                                  27

                                  28
